

116 HR 4253 IH: Empower Parents in College Act of 2019
U.S. House of Representatives
2019-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4253IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2019Mr. Johnson of South Dakota introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to allow a recipient of an institutional aid grant to use
			 funds under such grant to establish, improve, or expand partnerships with
			 child care providers.
	
 1.Short titleThis Act may be cited as the Empower Parents in College Act of 2019. 2.Institutional aid grant authorized activitiesSection 311(c) of the Higher Education Act of 1965 (20 U.S.C. 1057(c)) is amended—
 (1)by redesignating paragraph (13) as paragraph (14); and (2)by inserting after paragraph (12) the following:
				
 (13)Establishing, improving, or expanding partnerships with child care providers.. 